Citation Nr: 0942366	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-10 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to June 17, 2005, for 
the assignment of a 100 percent evaluation for prostate 
cancer recurrence. 


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to October 
1967.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, in which a 100 percent evaluation for 
prostate cancer recurrence was granted, effective June 17, 
2005.  

The Board notes that in May 2009, additional evidence was 
received and was associated with the claims folder without 
waiver of the RO's initial review of this evidence.  The 
evidence consists of lay statements from the Veteran.  
Although a waiver was not included with the evidence, this 
evidence is duplicative of evidence already in the file.  
Further, given the outcome reached below, the Board finds 
that the solicitation of a waiver and/or remand for the RO's 
initial consideration of this evidence is not required.  
38 C.F.R. § 20.1304(c) (2009).


FINDINGS OF FACT

1.  The appellant's claim of entitlement to an increased 
rating for prostate cancer recurrence was received on June 
17, 2005. 

2.  From June 17, 2004, it is factually ascertainable from 
the medical evidence of record that the Veteran's prostate 
cancer recurrence warrants a 100 percent rating. 

3.  The assignment of an effective date earlier than June 17, 
2004 is precluded by law.


CONCLUSION OF LAW

The criteria for an effective date of June 17, 2004, for the 
award of a 100 percent evaluation for prostate cancer 
recurrence have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, the effective date of an award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2009).  An exception to this rule is that the effective date 
of an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, it is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that 38 C.F.R. § 3.400(o)(2) is 
applicable only where an increase in disability precedes a 
claim for an increased disability rating.  In other cases, 
the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See 
Harper v. Brown, 10 Vet. App. 125 (1997).  Section 
3.400(o)(2) is intended to be applied in those instances 
where the date of increased disablement can be factually 
ascertained with a degree of certainty and is not intended to 
cover situations where a disability worsened gradually and 
imperceptibly over an extended period of time and there is no 
evidence of entitlement to increased evaluation prior to the 
date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the Court 
held that when a rating decision is final, only a request for 
a revision premised on clear and unmistakable error (CUE) 
could result in the assignment of earlier effective date.  A 
freestanding claim for an earlier effective date, once the 
appeal becomes final, attempts to vitiate the rule of 
finality.

Analysis

An August 2002 rating decision granted service connection for 
prostatectomy residuals and assigned a noncompensable 
ratings, under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 7528-
7527, effective April 24, 2002.  Notice of the determination 
was issued to the Veteran that same month.

In September 2002, the RO received additional evidence 
associated with the Veteran's claim, and as a result, 
readjudicated the matter in a September 2002 rating decision.  
The RO confirmed and continued the noncompensable evaluation 
and issued notice to the Veteran shortly thereafter.  The 
Veteran disagreed with the determination.  In April 2003 the 
RO increased the zero percent rating to 10 percent and issued 
a Statement of the Case in May 2003.  The Veteran did not 
perfect the appeal however.  The 2002 determinations became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  The effect of that finality is to preclude 
an award of an effective date prior to that denial.  At this 
time, the Board also notes that the Veteran has not raised a 
claim of CUE such as to challenge the finality of the 2002 
determination.  

On June 17, 2005, the RO received a request from the Veteran 
for an increased rating for prostate cancer recurrence.  As 
noted above, a September 2005 rating decision assigned a 100 
percent rating, effective June 17, 2005.

The Veteran is seeking an earlier effective date for the 100 
percent rating assigned.  Having determined that June 17, 
2005, is the date of receipt of claim for purposes of 
assigning an effective date, the Board is obliged to review 
all the evidence of record from the preceding year to 
determine whether it is factually ascertainable that an 
increase in the Veteran's prostate cancer disability had 
occurred.  In other words, the Board is required to determine 
whether any supporting evidence was submitted by the Veteran 
showing an ascertainable increase in disability occurred 
during the period from June 17, 2004, to June 17, 2005.

The Veteran's disability has been evaluated according to 
criteria set forth in 38 C.F.R. § 4.115b, Diagnostic Code 
7528.  A 100 percent rating is assigned for malignant 
neoplasms of the genitourinary system.  A Note following 
Diagnostic Code 7528 provides that following the cessation of 
surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals, as voiding dysfunction or renal dysfunction, 
whichever is predominant. 38 C.F.R. § 4.115b.

After reviewing the evidence, the Board finds that the first 
evidence supporting the assignment of a 100 percent rating is 
in May 2004.  Specifically, clinical findings consistent with 
prostate cancer recurrence were shown on a VA treatment 
report dated May 17, 2004.  A prostate specific antigen (PSA) 
level (used to determine the presence of prostate cancer) was 
0.2 ng/mL at that time.  The VA physician noted that the 
Veteran's PSA was low and relatively stable, but the fact 
that is not zero indicates presence of disease.  A subsequent 
PSA level was noted to be 0.32 ng/mL in December 2004.  
Afterwards, in July 2005, the Veteran's PSA level was 
4.36 ng/mL and the Veteran began treatment.

Giving clinical evidence presented in this particular case, 
the Board finds that it was factually ascertainable as of one 
year prior to the receipt of the claim for an increase that 
an increase in disability had occurred, i.e., that there had 
been recurrence of the Veteran's prostate cancer.  Thus, the 
evidence supports an effective date of June 17, 2004, at 
which it is factually ascertainable that a 100 percent 
evaluation for prostate cancer recurrence is warranted.

The Board acknowledges the Veteran's appellate assertions, 
the May 2004 medical entry, and a June 2006 VA examination 
report, showing that recurrence began in 2001 with a slow and 
steady rise in the PSA level.  However, the law precludes an 
effective date any earlier than June 17, 2004.  As noted 
above, 38 C.F.R. § 3.400(o) (2) provides that a claim may be 
granted an effective date of one year prior to the claim, but 
no earlier.  Notably, at the time of the August 2002 rating 
decision, service connection for prostatectomy residuals was 
granted with a noncompensable evaluation.  Although the claim 
was readjudicated in September 2002 and an increased rating 
was assigned in April 2003, the Veteran did not perfect an 
appeal after the 2002 rating decision.  Accordingly, the 2002 
determination became final and is not subject to revision in 
the absence of clear and unmistakable error.  38 U.S.C.A. §§ 
7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
(finding that only a request for revision based on CUE could 
result in the assignment of an effective date earlier than 
the date of a final decision).  The Veteran has not alleged 
CUE.  

The Court has established a three-prong test defining CUE.  
The three prongs are: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the adjudication 
in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

In order for a claimant to successfully establish a valid 
claim of clear and unmistakable error in a final decision, 
the claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error is 
the kind of error which, if true, would be clearly and 
unmistakably erroneous on its face, the claimant must provide 
persuasive reasons explaining why the result of the final 
rating decision would have been manifestly different but for 
the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 
(1995); Fugo v. Brown, 6 Vet. App. 40 (1993).  In this case, 
the Veteran has not specifically alleged clear and 
unmistakable error.  Instead, the generally contends that his 
cancer was advancing in 2002.  However, CUE requires more 
than simple disagreement on how the facts were weighed or 
evaluated.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

Thus, there is no legal basis under which to grant any 
earlier effective date, and the Board finds that the Veteran 
has now been granted the earliest possible effective date for 
his claim of entitlement to an increased rating for prostate 
cancer recurrence.

In conclusion, 100 percent rating is warranted beginning June 
17, 2004, and to that extent only the claim for an earlier 
effective date is granted.  

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.


ORDER

An effective date of June 17, 2004 is granted for the 
assignment of a 100 percent evaluation for prostate cancer 
recurrence.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


